United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51008
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TONY O’NEAL JOHNSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 6:04-CR-9-1
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Tony O’Neal Johnson appeals his conviction and total 292-

month sentence following a guilty plea for three counts of

possession with intent to distribute at least five grams of

cocaine base.   Johnson argues that counsel rendered ineffective

assistance in connection with his guilty plea and sentencing,

specifically arguing that counsel 1) failed to discuss with him

the significance of the sentencing enhancement information filed

by the Government prior to the guilty plea, 2) failed to inform


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51008
                                -2-

him of the range of punishment for his offense prior to the

guilty plea, 3) failed to file objections to the presentence

report, and 4) failed to request a downward departure from the

Sentencing Guidelines.

     As a general rule, this court declines to review claims of

ineffective assistance of counsel on direct appeal, although we

may do so in exceptional cases.     See United States v. Higdon, 832

F.2d 312, 313-14 (5th Cir. 1987).    This is not the exceptional

case.   Accordingly, we decline to review Johnson’s ineffective

assistance claims in this direct appeal.    The judgment of the

district court is affirmed without prejudice to Johnson’s right

to raise them in a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255.    We express no view on the

merits of such a motion.

     AFFIRMED.